Citation Nr: 1743921	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-30 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Witness: Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel 


INTRODUCTION

The Veteran has a period of active duty in the Army from January 1964 to January 1967.

This matter initially came before the Board of Veterans Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2016, the Veteran testified at a videoconference before the undersigned.  A transcript of the hearing is of record.

In June 2016, the Board remanded the appeal for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records. 


FINDINGS OF FACT

The Veteran's bilateral sensorineural hearing loss did not manifest in service, within the one year presumptive period, or for many years thereafter, and is unrelated to any noise exposure during active duty.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West); 38 C.F.R. § 3.159(b) (2016).

A standard March 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  The VA unsuccessfully attempted to obtain the Veteran's SSA records most recently on February 2013.  SSA informed the VA on August 2013 that all Social Security Administration records pertaining to the Veteran have been destroyed.  The VA notified the Veteran on August 2013 of the development.  All other records have been obtained by the VA. 

The Veteran was afforded a VA medical examination connected with the claim most recently in July 2016 which includes an opinion as to the etiology of any current bilateral sensorineural hearing loss and its relationship to his period of service. 

As noted above, the Board remanded this matter in June 2016.  Specifically, the Board directed that a new VA examination, addendum medical opinion, and supplemental statement of the case (SSOC) be prepared and sent to the Veteran.  A review of the Veteran's claims file shows that he was provided an updated SSOC in November 2016.  As the requested development has been completed, all remand requirements have been met, and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

      II. Service Connection for Bilateral Sensorineural Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2016); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as bilateral sensorineural hearing loss, may be presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, a preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's essential contention here is that he currently suffers from hearing loss related to his period of active duty.  The Board acknowledges that the Veteran was exposed to acoustic trauma while serving in the infantry during his period of active duty.  The Board also acknowledges that the Veteran has received private treatment for his hearing loss and was referred to the VA for hearing loss.  The Board acknowledges that in a July 2016 VA audiological examination, the Veteran was found to have sensorineural hearing loss of the right ear with a finding of 60 decibels at the frequency of 4000 Hertz, and a finding of no lower than 80 decibels on the left ear at frequencies of 500 to 4000 Hertz.  The Veteran has a current disability of bilateral sensorineural hearing loss for the purposes of C.F.R. § 3.385.  However, the Veteran's bilateral sensorineural hearing loss does not meet the nexus to service connection element required to grant an entitlement to disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

Review of the Veteran's Service Treatment Records (STR's) confirm that upon entrance in January 1964 and separation in January 1967, three audiological examinations were performed on the Veteran.  Pure tone threshold levels reveal no findings higher than 15 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz.  STR's reveal no complaints or treatments by the Veteran for hearing loss or ringing in his ears.  

During his March 2016 hearing, the Veteran claimed that while in service, he was frequently exposed to gun fire during training maneuvers and was "chewed out" by his supervisors because of his hearing problems.  He also stated that he used hearing protection while working post-service as a coalminer and during recreational activities such as hunting or mowing the lawn.  Finally, the Veteran's spouse reported that she first noticed his hearing problems, particularly with his left ear, approximately 9 months after discharge.  These problems included difficulty conversing with the Veteran, needing to repeat things, and having to speak loudly around the Veteran.  She claimed that these problems had grown worse over time.  

As mentioned above the Veteran entered and exited military service with normal hearing based on his induction examination and discharge examinations.  The medical examination records reveal no complaint of right ear sensorineural hearing loss by the Veteran to a medical examiner during the entirety of his military service, nor within one year of discharge.  The Veterans medical records reveal no evidence of any bilateral sensorineural hearing examination being performed on him from January 1967 to December 2009.  

Post service audiological examination records submitted by the VA and private examiners reveal that between December 2009 and July 2016, four audiological examinations were performed on the Veteran.

On a December 2009 private audiological examination, the private examiner noted that the Veteran had moderate to severe high frequency sensorineural hearing loss for the right ear and a mild to profound sensorineural hearing loss for the left ear.  The examiner noted that the Veteran had normal hearing at discharge from the military and opined that the Veteran's bilateral sensorineural hearing loss is less likely than not caused by military noise exposure.  The private examiner noted that the Veteran does have bilateral sensorineural hearing loss; however, the examiner opined that the hearing loss is less likely than not caused by military noise exposure.  

On a January 2010 private audiological examination the examiner noted that the Veteran's speech audiometry testing revealed severe hearing loss.  The examiner noted that the Veteran had normal hearing at discharge from the military.  The examiner also noted that the Veteran suffers from Meniere's disease resulting in asymmetric hearing loss and opined that the Veteran's bilateral sensorineural hearing loss is less likely than not caused by military noise exposure.  Therefore, the Veteran does have bilateral sensorineural hearing loss.  

On the authorized audiological evaluation in May 2010 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20
30
50
LEFT
55
60
70
80
85

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 38 percent in the left ear.

On the May 2010 VA audiological examination, the VA examiner noted that pure tone thresholds reveal normal to a moderately-severe high frequency sensorineural hearing loss for the right ear and a moderately-severe to profound sensorineural hearing loss for the left ear.  The VA examiner noted that the Veteran's word recognition testing was excellent for the right ear and poor for the left ear.  The examiner noted that the Veteran had normal hearing at discharge from the military and opined the Veteran's bilateral sensorineural hearing loss is less likely than not caused by military noise exposure.  

On November 2010, an addendum report to the May 2010 VA audiological examination was offered by a different examiner, for the Veteran's right ear hearing loss.  The examiner noted that the Veteran had normal hearing in both ears upon separation and there were no substantial threshold shifts or decreases during service. The examiner then opined that the Veteran's right ear hearing loss is less likely as not caused by or a result of military noise exposure.

In a January 2011private examination,  pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
25
45
LEFT
70
75
75
80
85

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 56 in the left ear.  The private examiner did not opine whether the Veteran's bilateral sensorineural hearing loss was related to service. 

On the authorized audiological evaluation in July 2017 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
25
35
60
LEFT
80
85
80
85
90

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 14 in the left ear.

On the most recent July 2016 VA examination, the VA examiner noted that both the Veteran's January 1964 entrance examination and January 1967 exit examination indicated normal hearing.  The examiner noted that during his time of enlistment, the Veteran filed no ear related complaints and no STR's were located regarding hearing loss related complaints.  The VA examiner did acknowledge that the Veteran does have bilateral sensorineural hearing loss; however, the VA examiner noted age related hearing loss as the cause of the Veteran's loss of hearing.  The VA examiner refers to the Gordon-Salant Journal on Hearing Loss and Aging, asserting that the Veteran's current bilateral sensorineural hearing loss reflects a normal occurring age related decline in hearing ability otherwise known as presbycusis.  The examiner also noted that a part of the progressive hearing decline in the Veteran's left ear is also attributed to an unknown pathology since 2009.  Because there is no significant audiological threshold shifts which are indicative of noise injury when comparing the Veteran's entrance and exit STR examinations, the examiner opines that the Veteran's bilateral sensorineural hearing loss is less likely than not a result of military noise exposure, thus there is no service connection.  The examiner noted that, the Veteran does have bilateral sensorineural hearing loss.  However, the Veteran's bilateral sensorineural hearing loss does not meet the nexus to service connection element required to grant an entitlement to disability compensation. 38 U.S.C.A. §§ 1110. 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Lastly, a July 2016 VA examiner's addendum opinion specifically addressing whether the Veteran's bilateral sensorineural hearing loss was directly related to service was is of record.  The July 2017 VA examiner thoroughly reviewed the claims file prior to rendering the opinion and therefore considered all pertinent evidence to include the Veteran's contentions.  In this case, the VA examiners conclusion is that the Veteran does have bilateral sensorineural hearing loss.  However, the Veteran's bilateral sensorineural hearing loss does not meet the nexus to service connection element required to grant an entitlement to disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  The VA examination opinions were provided by a VA audiologist and are supported by a reasoned opinion that is consistent with the evidence of the record, the Board affords them significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  "Where findings of material fact by the Board are properly supported and reasoned, and the Board concludes that a fair preponderance of the evidence weighs against the claim of a veteran, it would not be error for the Board to deny the veteran the benefit of the doubt." Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  Taking the totality of the Veteran's private and VA examinations into account along with the Veteran's STR's showing no complaints, diagnosis, or symptomology of bilateral sensorineural hearing loss, based on a preponderance of all the evidence, the Veteran's bilateral sensorineural hearing loss does not meet the nexus to service connection element required to grant an entitlement to disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2016); 38 C.F.R. § 3.303 (2016).  

The Board concludes that there is no basis to grant service connection for bilateral sensorineural hearing loss on a presumptive basis, as there is no evidence that bilateral sensorineural hearing loss manifested to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3,307, 3.309, 3.385 (2016). 

The Veteran's bilateral sensorineural hearing loss was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

The medical opinions of record to the Veteran's claims provided thorough and persuasive rationales, the preponderance of the most probative evidence weighs against the claims.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral sensorineural hearing is denied. 

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


